Exhibit 10.1H






COMERICA INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT (CLIFF)
THIS AGREEMENT (this “Agreement”) between Comerica Incorporated (the “Company”)
and XXXXXX (the “Participant”) is effective as of XXXXXX (the “Effective Date”).
Any undefined terms appearing herein as defined terms shall have the same
meaning as they do in the Comerica Incorporated 2018 Long-Term Incentive Plan,
as amended and/or restated from time to time, or any successor plan thereto (the
“Plan”). The Company shall provide a copy of the Plan to the Participant upon
request.
WITNESSETH:
1.Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Participant, subject to the terms and conditions of
the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, XXXXXX restricted stock units (“RSUs”) (the
“Award”). Each RSU shall represent an unfunded, unsecured right for the
Participant to receive one (1) Share, as described in this Agreement.


2.Ownership Rights. The Participant shall have no voting or other ownership
rights in the Company arising from the Award of RSUs under this Agreement prior
to the delivery of Shares upon the vesting and settlement of RSUs underlying the
Award.


3.Dividend Equivalents. If cash dividends are declared by the Board on the
Common Stock on or after the Effective Date and prior to the Settlement Date (as
defined below), cash dividend equivalents (the “Dividend Equivalents”) shall
accrue on the Shares underlying RSUs, whether such RSUs are vested or unvested,
which Dividend Equivalents shall be subject to vesting and forfeiture on the
same terms and conditions as the underlying RSUs. Such Dividend Equivalents
shall be in an amount of cash per RSU equal to the cash dividend paid with
respect to each outstanding Share and shall be credited on the declaration date
applicable to Shares. The Dividend Equivalents accrued prior to the Settlement
Date shall be paid to the Participant with respect to all vested RSUs as soon as
administratively feasible (and in no event more than forty-five (45) days)
following the Settlement Date. The Dividend Equivalents accrued on Shares
underlying RSUs that do not vest and are forfeited shall be forfeited for no
consideration on the date such RSU is forfeited.


4.Vesting of Award.


a.General. Except as otherwise provided in the Plan and this Agreement, 100% of
the RSUs covered by the Award shall vest on the second anniversary of the
Effective Date (or, if such date is not a business day, the business day
immediately preceding such date) (the “Vesting Date”), subject to the
Participant’s continued employment by the Company or one of its Affiliates
through the Vesting Date.


b.Death or Disability. In the event of the Participant’s Termination of Service
due to death or Disability, prior to the Vesting Date, the Award shall
immediately and fully vest effective as of the date of the Participant’s
Termination of Service.


c.Change in Control. To the extent a Replacement Award is provided pursuant to
Section 10(c) of the Plan, upon a Termination of Service of the Participant by
the Company other than for Cause or by the Participant for Good Reason (as
defined below), in each case, prior to the Vesting Date and within twenty-four
(24) months following a Change in Control, the Award shall immediately and fully
vest effective as of the date of the Participant’s Termination of Service. If a
Replacement Award is not provided in respect of the Award, the vesting
provisions set forth in Section 10(b) of the Plan shall apply.


Notwithstanding any provision of the Plan or any other agreement to the
contrary, for purposes of this Agreement, the term “Good Reason” means the
occurrence of any of the following without the Participant’s consent: (i) a
material reduction in the Participant’s annual base salary or target short-term
incentive compensation opportunity, in each case, from that in effect
immediately prior to the Change in Control; or (ii) a mandatory relocation of
the Participant’s principal location of employment to a location that is more
than fifty (50) miles from his or her principal employment location immediately
prior to the Change in Control and increases the distance between the
Participant’s home and principal employment



--------------------------------------------------------------------------------



        

Restricted Stock Unit Award Agreement (Cliff)Page 2 of 5



location. In order to invoke a termination for Good Reason, the Participant
shall provide written notice to the Company of the existence of one or more of
the conditions described in clauses (i) or (ii) within ninety (90) days
following the Participant’s knowledge of the initial existence of such condition
or conditions, and the Company shall have thirty (30) days following receipt of
such written notice (the “Cure Period”) during which it may cure the condition,
if curable. If the Company fails to cure the condition constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within one (1) year following the end of the Cure Period in order for such
termination to constitute a termination for Good Reason. The Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (i) or (ii) shall not affect the Participant’s ability to
terminate employment for Good Reason.
d.All Other Terminations. Except as provided in this Section 4, if the
Participant’s Termination of Service occurs prior to the Vesting Date, the Award
shall be forfeited for no consideration effective immediately as of the date of
Termination of Service, unless the Committee determines otherwise.


5.Special Vesting and Forfeiture Terms.


a.Forfeiture Resulting from Acts Occurring During the Grant Year.
Notwithstanding any other provision of this Agreement, if it shall be determined
at any time subsequent to the Effective Date and prior to the Settlement Date
(or, in the case of a termination due to death or Disability, the date of
Termination of Service) that the Participant has, during the calendar year in
which the Effective Date occurs (the “Grant Year”), (i) failed to comply with
Company policies and procedures, including the Code of Business Conduct and
Ethics or the Senior Financial Officer Code of Ethics (if applicable),
(ii) violated any law or regulation, (iii) engaged in negligent or willful
misconduct, (iv) engaged in activity resulting in a significant or material
Sarbanes-Oxley control deficiency, or (v) demonstrated poor risk management or
lack of judgment in discharge of Company duties, and such failure, violation,
misconduct, activity or behavior (1) demonstrates an inadequate sensitivity to
the inherent risks of Participant’s business line or functional area, and (2)
results in, or is reasonably likely to result in, a material adverse impact
(whether financial or reputational) on the Company or Participant’s business
line or functional area, all or part of the Award granted under this Agreement
that has not yet become vested at the time of such determination may be
cancelled and forfeited. “Inadequate sensitivity” to risk is demonstrated by
imprudent activities that subject the Company to risk outcomes in future
periods, including risks that may not be apparent at the time the activities are
undertaken.


b.Forfeiture of Award for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provisions of this Agreement, if the Participant
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to Section 5(a) above, and it shall be determined
that Participant, as a result of risk-related behavior, should be subject to the
forfeiture of all or part of any such award granted in such Other Grant Year in
accordance with the terms of such clause, then the unvested portion of the Award
granted under this Agreement shall be subject to forfeiture to the extent
necessary to equal the Unsatisfied Forfeiture Value (as defined below). The term
“Unsatisfied Forfeiture Value” shall mean the value (as determined by the
Committee in its absolute discretion) of any portion of the Award determined by
the Committee to be subject to forfeiture with respect to the Other Grant Year
(without regard to whether or not some portion thereof has already vested) that
has in fact vested prior to such determination by the Committee. All or a
portion of the RSUs granted under this Agreement that have not yet become vested
shall be subject to forfeiture in order to satisfy as much as possible of the
Unsatisfied Forfeiture Value, and the valuation of the Award for such purpose
shall be determined in the absolute discretion of the Committee.


6.Settlement. Once vested, the Award shall be settled as follows:


a.In General. Subject to the terms of the Plan and this Agreement, the Award
shall be settled in Common Stock as soon as reasonably practicable (and in no
event more than forty-five (45) days) following the date on which the Award
vests (the “Settlement Date”). On the Settlement Date, the Company shall issue
to the Participant (or, in the case of the Participant’s death, to the
Participant’s designated beneficiary pursuant to Section 13(f) of the Plan, as
applicable or, in the case of the Participant’s



--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement (Cliff)Page 3 of 5



Disability, to the Participant’s guardian or legal representative, if applicable
and if permissible under applicable law) a number of whole Shares equal to the
aggregate number of RSUs in respect of the Award (the “Settlement Shares”).
Nothing herein shall preclude the Company from settling the RSUs upon a Section
409A CIC, if they are not replaced by a Replacement Award, to the extent such
settlement is effectuated in accordance with Treas. Regs. §
1.409A-3(j)(4)(ix)(B).


b.Termination of Rights. Upon the issuance of the Settlement Shares in
settlement of the vested RSUs in respect of the Award, the Award shall be
settled in full and the Participant (or his or her designated beneficiary
pursuant to Section 13(f) of the Plan, in the case of death) shall have no
further rights with respect to the Award, other than with respect to the payment
of the Dividend Equivalents accrued with respect to such vested RSUs.


7.Withholding. The Participant authorizes the Company to withhold from his or
her compensation, including RSUs subject to the Award and the Settlement Shares
issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with the Award. No later than the date as of which an
amount first becomes includible in the gross income of the Participant for
Federal income tax purposes with respect to any Settlement Shares subject to the
Award, the Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Federal, state and
local income and employment taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Participant agrees
that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Participant. If required pursuant to
the Company’s policy as applied to the Participant or elected by the
Participant, to the extent permitted by law, tax withholding obligations in
respect of the Award shall be satisfied by authorizing the Company to withhold
(provided the amount withheld does not exceed the maximum statutory tax rate in
the Participant’s applicable tax jurisdiction or such lesser amount as is
necessary to avoid adverse accounting treatment for the Company) from the
Settlement Shares otherwise issuable to the individual pursuant to the
settlement of the Award, a number of Shares having a Fair Market Value, as of
the date the obligation to withhold such taxes arises, which will satisfy the
amount of the withholding tax obligation. Further, unless determined otherwise
by the Committee, the Participant may satisfy such obligations under this
Section 7 by any other method authorized under Section 13(d) of the Plan.


8.Section 409A of the Code.


a.The Award is intended to qualify for the “short-term deferral” exception under
Section 409A of the Code. To the extent that the Award is construed to be
nonqualified deferred compensation subject to Section 409A of the Code, the
Company shall use its reasonable efforts to operate, administer, construe and
interpret this Agreement in a manner that minimizes adverse tax consequences to
the Participant and is consistent with the requirements of Section 409A of the
Code. Each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. In no event may the Participant, directly or
indirectly, designate the calendar year of any payment or distribution under
this Agreement. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, if the Participant is a “specified employee” within
the meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company), amounts that constitute “nonqualified
deferred compensation” subject to Section 409A of the Code that would otherwise
be payable by reason of the Participant's Termination of Service during the six
(6)-month period immediately following such Termination of Service shall instead
be paid or provided on the first business day following the date that is six (6)
months following the Participant’s Termination of Service. If the Participant
dies following the Termination of Service and prior to the payment of any
amounts delayed on account of Section 409A of the Code, such amounts shall be
paid to the designated beneficiary of the Participant pursuant to Section 13(f)
of the Plan within forty-five (45) days following the date of the Participant's
death.


b.This Agreement shall be subject to amendment, with or without advance notice
to the Participant, and on a prospective or retroactive basis, including, but
not limited to, amendment in a manner that adversely affects the rights of the
Participant, to the extent necessary to effect compliance with Section 409A of
the Code. Notwithstanding anything contained in this Agreement or the Plan, the
Company shall have no liability whatsoever for or in respect of any decision to
take action to attempt to comply with Section 409A of the Code, any omission to
take such action or for the failure of any such action taken by the Company to
so comply.



--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement (Cliff)Page 4 of 5



9.Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 2(d) of
the Plan if the Committee determines in good faith that the Participant has done
any of the following: (i) been convicted of, or plead guilty or nolo contendere
to, a charge of commission of a felony under federal law or the law of the state
in which such action occurred; (ii) committed fraud; (iii) embezzled; (iv)
disclosed confidential information or trade secrets; (v) was terminated for
Cause; (vi) engaged in any activity in competition with the business of the
Company or any Subsidiary or Affiliate of the Company; or (vii) engaged in
conduct that adversely affected the Company.


The Delegate shall have the power and authority to suspend the vesting of or the
right to receive the Settlement Shares in respect of all or any portion of the
Award if the Delegate makes in good faith the determination described in the
preceding sentence. Any such suspension of an Award shall remain in effect until
the suspension shall be presented to and acted on by the Committee at its next
meeting. This Section 9 shall have no application following a Change in Control.
10.Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.


11.Binding Nature of Plan. The Award is subject to the Plan. The Participant
agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. If any provisions hereof are inconsistent with those
of the Plan, the provisions of the Plan shall control, except to the extent
expressly modified herein pursuant to authority granted under the Plan.


12.Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources - Total Rewards,
Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX 75201; Facsimile
Number: 214-462-4430. The Company shall address any notice to the Participant to
his or her current address according to the Company’s personnel files. All
written notices provided in accordance with this Section 12 shall be deemed to
be given when (a) delivered to the appropriate address(es) by hand or by a
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile to the appropriate facsimile number, with confirmation by telephone of
transmission receipt; or (c) received by the addressee, if sent by U.S. mail to
the appropriate address or by Company inter-office mail to the appropriate mail
code. Either party may designate in writing some other address or facsimile
number for notice under this Agreement.

13.Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.


14.Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.


15.No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Participant any right to continue in the employment of the Company
or its Affiliates for any given period or on any specified terms nor in any way
affect the Company’s or its Affiliates’ right to terminate the Participant’s
employment without prior notice at any time for any reason or for no reason.


16.Voluntary Participation. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


17.Recoupment. In addition to the cancellation provisions of Sections 5 and 9,
RSUs granted pursuant to this Agreement shall be subject to the terms of the
recoupment (clawback) policy adopted by the Company as in effect from time to
time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries; provided, however, unless
prohibited by applicable law, the Company’s recoupment (clawback) policy shall
have no application to the Award following a Change in Control.



--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement (Cliff)Page 5 of 5





IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and accepted by the Participant, both as of the day and
year first above written.


COMERICA INCORPORATED

By:________________________Name: Title:








